

116 HR 8332 IH: Plugging Orphan Wells and Environmental Restoration Act of 2020
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8332IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Thompson of Pennsylvania (for himself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Energy Policy Act of 2005 to reauthorize a program to address orphaned, abandoned, or idled wells on Federal land, to establish a program to provide grants to States and Tribes to address orphaned wells, and for other purposes.1.Short titleThis Act may be cited as the Plugging Orphan Wells and Environmental Restoration Act of 2020 or the POWER Act of 2020. 2.Federal landsSection 349(h)(1) of the Energy Policy Act of 2005 (42 U.S.C. 15907(h)(1)) is amended by striking $25,000,000 for each of fiscal years 2006 through 2010 and inserting $50,000,000 for each of fiscal years 2021 through 2025. 3.State and Tribal lands(a)State and Tribal orphaned wells(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior shall establish a program to provide grants to States and Indian Tribes to remediate, reclaim, and close orphaned oil and gas wells located on State, Tribal, or private lands.(2)ActivitiesFunds distributed under this subsection may be used by States and Indian Tribes for—(A)reclaiming, remediating, and closing orphaned wells;(B)reclaiming and remediating well pads and access roads associated with orphaned wells;(C)restoring native species habitat that has been degraded due to the presence of orphaned wells;(D)seeking to determine the identities of potentially responsible parties associated with the orphaned well sites, or their sureties or guarantors, to the extent such information can be ascertained, and make efforts to obtain reimbursement for expenditures to the extent practicable;(E)identification and characterization of undocumented orphaned wells on State, Tribal, and private lands;(F)ranking orphaned or abandoned well sites based on factors such as public health and safety, potential environmental harm, and other land use priorities;(G)administration of a State or Tribal orphaned well closure program, provided that no more than 10 percent of the funds received by a State or Indian Tribe under this subsection may be used for this purpose; and(H)making information regarding the use of funds under this subsection available to the public.(3)PriorityIn providing grants under this subsection, the Secretary shall give priority to States and Indian Tribes that have an established State or Tribal program for the remediation, reclamation, or closure of abandoned, idled, or orphaned oil and gas wells.(4)ApplicationStates and Indian Tribes shall be eligible for grants under this subsection upon application to the Secretary of the Interior. Such application shall include—(A)a prioritized list of the wells, well sites, and affected areas that will be remediated, reclaimed, or closed;(B)a description of the activities to be carried out with the grant, including an identification of the estimated health, safety, habitat, and environmental benefits of remediating, reclaiming, or closing each well, well site, or affected area;(C)an estimate of the cost of each proposed project;(D)an estimate of the number of jobs that will be created or saved through the projects to be funded under this subsection;(E)an estimate of the funds to be spent on administrative costs; and(F)a description of how the information regarding the State’s or Indian Tribe’s activities under this subsection will be made available to the public.(5)AllocationThe Secretary shall, in consultation with States, affected Indian Tribes, and the Interstate Oil and Gas Compact Commission, develop a formula for the amount of grant funding each State or Indian Tribe is eligible for under this subsection, taking into account—(A)the number of documented orphaned wells within the State or on each Indian Tribe’s lands;(B)the amount of oil and gas activity within the State or on Tribal lands in the previous 10 years; and(C)the number of jobs lost in the oil and gas sector since March 1, 2020.(b)Technical assistance(1)In generalThe Secretary of Energy, in cooperation with the Secretary, shall establish a program to provide technical assistance to oil and gas producing States and Indian Tribes to ensure practical and economical remedies for environmental problems caused by orphaned or abandoned oil and gas well sites on State, Tribal, or private land.(2)AssistanceThe Secretary of Energy shall work with the States, through the Interstate Oil and Gas Compact Commission, to assist the States in quantifying and mitigating environmental risks of onshore orphaned or abandoned oil or gas wells on State, Tribal, and private land.(3)ActivitiesThe program under paragraph (1) shall include—(A)mechanisms to facilitate identification, if feasible, of the persons currently providing a bond or other form of financial assurance required under State or Federal law for an oil or gas well that is orphaned or abandoned;(B)criteria for ranking orphaned or abandoned well sites based on factors such as public health and safety, potential environmental harm, and other land use priorities;(C)information and training programs on best practices for remediation of different types of sites; and(D)funding of State mitigation efforts on a cost-shared basis.(c)Report to CongressNot later than 1 year after the date of enactment of this section, and every year thereafter, the Secretary shall submit to Congress a report on the programs established under this section, including the number of jobs created and the number of orphaned wells reclaimed.(d)Liability protectionA person who provides equipment, materials, or services to plug, or attempt to plug, an orphaned well pursuant to a grant awarded to a State or Indian Tribe under this Act shall be immune from civil liability in any legal proceeding brought to enforce an environmental law or otherwise impose liability for such conduct.(e)DefinitionsIn this section:(1)Orphaned wellThe term orphaned well means any well not in operation for which there is no responsible party known to the Secretary to reclaim and remediate or close the well site.(2)Responsible partyThe term responsible party has the meaning given to it by the relevant State, or if the relevant state does not provide a definition, means any person, association, corporation, subsidiary, or affiliate that directly or indirectly, controls, manages, directs, or undertakes the activities with respect to an oil and gas lease or any person or entity controlled by, or under common control with, such person or entity.(f)AppropriationsThere are authorized to be appropriated to the Secretary of the Interior $400,000,000 for each of fiscal years 2021 through 2025 to carry out this section.